                                                                                     1   MARTIN J. KRAVITZ, ESQ.
                                                                                         Nevada Bar No. 83
                                                                                     2   ADAM J. WAX, ESQ.
                                                                                         Nevada Bar No. 12126
                                                                                     3   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                                         8985 So. Eastern Avenue, Suite 200
                                                                                     4   Las Vegas, Nevada 89123
                                                                                         Telephone:     (702) 362-6666
                                                                                     5   Facsimile:     (702) 362-2203
                                                                                         Attorneys for Defendant
                                                                                     6   TREASURE ISLAND, LLC d/b/a
                                                                                         TREASURE ISLAND
                                                                                     7
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                     8
                                                                                                                        DISTRICT OF NEVADA
                                                                                     9

                                                                                    10   THOMAS RILES, an Individual,               Case No.: 2:18-cv-02307-JCM-VCF
                                                                                                                Plaintiff,
                                                                                    11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                    12   vs.                                        REGARDING SURVEILLANCE
                                                                                                                                    VIDEO
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    13   TREASURE ISLAND, LLC d/b/a
                                                    Las Vegas, Nevada 89123




                                                                                         TREASURE ISLAND, a Nevada Limited
                                                                                    14   Liability Company; BOTTLING GROUP,
                                                                                         LLC d/b/a PEPSI BEVERAGES
                                      Attorneys




                                                                                    15
                                                                                         COMPANY, a Delaware Limited Liability
                                                                                    16   Company; DOE PEPSI EMPLOYEE I and
                                                                                         Individual; DOES I-X; and ROE BUSINESS
                                                                                    17   ENTITIES XI-XX, inclusive,
                                                                                    18                          Defendants.

                                                                                    19
                                                                                         TREASURE ISLAND, LLC d/b/a
                                                                                    20   TREASURE ISLAND, a Nevada Limited
                                                                                         Liability Company,
                                                                                    21
                                                                                                               Cross-Claimant,
                                                                                    22
                                                                                         vs.
                                                                                    23   BOTTLING GROUP, LLC d/b/a PEPSI
                                                                                         BEVERAGES COMPANY, a Delaware
                                                                                    24
                                                                                         Limited Liability Company; DOES I-X,
                                                                                    25   inclusive; and ROE BUSINESS ENTITIES I-
                                                                                         X, inclusive,
                                                                                    26
                                                                                                               Cross-Defendants.
                                                                                    27

                                                                                    28
                                                                                     1    TREASURE ISLAND, LLC d/b/a
                                                                                     2    TREASURE ISLAND, a Nevada Limited
                                                                                          Liability Company,
                                                                                     3                             Third-Party Plaintiff,
                                                                                     4    vs.

                                                                                     5
                                                                                          NEW BERN TRANSPORT
                                                                                     6    CORPORATION, a Delaware Corporation;
                                                                                     7    DOES I-X, inclusive; and ROE BUSINESS
                                                                                          ENTITIES I-X, inclusive,
                                                                                     8                          Third-Party Defendants.
                                                                                     9
                                                                                                 STIPULATED PROTECTIVE ORDER REGARDING SURVEILLANCE VIDEO
                                                                                    10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                                Subject to the approval of this Court, the parties, by and through their attorneys of record,
                                                                                    11
                                                                                         hereby stipulate to the following Protective Order:
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                                To expedite the flow of discovery, facilitate the prompt resolution of disputes over
                                                                                    13
                                                                                         confidentiality, adequately protect material protected by the attorney-client privilege or
                                      Attorneys




                                                                                    14

                                                                                    15   otherwise claimed to be confidential, and ensure that protection is afforded only to material so
                                                                                    16   designated, it is, pursuant to the Court’s authority under Federal Rule of Civil Procedure 26(c),
                                                                                    17
                                                                                         hereby ORDERED that this Protective Order shall govern the disclosure, handling and
                                                                                    18
                                                                                         disposition of documents, items, video, and information in this litigation as follows:
                                                                                    19
                                                                                                WHEREAS Defendant, TREASURE ISLAND, LLC d/b/a TREASURE ISLAND, a
                                                                                    20
                                                                                    21   Nevada Corporation (“Defendant”) has in its possession or under its control surveillance video

                                                                                    22   related to this matter that contains trade secrets which are considered confidential, sensitive

                                                                                    23   and/or proprietary by Defendant (hereinafter the "Protected Video"); and
                                                                                    24          WHEREAS Plaintiff to this action, THOMAS RILES (“Plaintiff”) without conceding
                                                                                    25
                                                                                         privacy, the confidentiality, sensitivity or proprietary nature of the Protected Video, wishes to
                                                                                    26
                                                                                         have access to the Protected Video for purposes of prosecuting this lawsuit;
                                                                                    27

                                                                                    28

                                                                                                                                     Page 2 of 8
                                                                                     1            WHEREAS Defendant contends that it could suffer irreparable harm if the Protected

                                                                                     2   Video or its contents were subjected to unauthorized disclosure; and,
                                                                                     3            WHEREAS Plaintiff contends that Defendant might be required to also provide copies of
                                                                                     4
                                                                                         the Protected Video to the other parties in this case not identified above;
                                                                                     5
                                                                                                  WHEREAS sealing or redaction of the Protected Video is necessary in this case in order
                                                                                     6
                                                                                         to protect intellectual proprietary or property interests such as trade secrets as defined in N.R.S.
                                                                                     7

                                                                                     8   §600A.030(5);

                                                                                     9            NOW, THEREFORE, the parties hereto hereby stipulate as follows:

                                                                                    10            1.     The Protected Video to be produced subject to this Protective Order shall, prior to
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11
                                                                                         being produced by Defendant, be stamped with a notation on each page thereof stating the
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                         following:
                                                                                    13
                                                                                                                PROTECTED VIDEO
                                      Attorneys




                                                                                    14
                                                                                                                THOMAS RILES V. TREASURE ISLAND, LLC, et al.,
                                                                                    15
                                                                                                                United States District Court, District of Nevada, Case
                                                                                    16                          No.: 2:18-cv-02307-JCM-VCF. This item/video is
                                                                                                                subject to a Protective Order. Unauthorized disclosure
                                                                                    17                          is prohibited.
                                                                                    18            Failure to stamp the Protected Video at the time of its production shall constitute a
                                                                                    19
                                                                                         rebuttable presumption that such item is not subject to the terms and conditions of this Protective
                                                                                    20
                                                                                         Order.
                                                                                    21
                                                                                                  2.     Counsel for the parties receiving copies of the Protected Video stamped as
                                                                                    22

                                                                                    23   provided in paragraph 1, above, shall treat such items and their contents as confidential, to be

                                                                                    24   used only for the purposes of this litigation. In particular, counsel shall not give, show or disclose

                                                                                    25   the contents of any such Protected Video to any other person or entity except:
                                                                                    26            (a)    The Court and its employees under seal, pursuant to the requirements of the
                                                                                    27                                                                      and LR IA 10-5
                                                                                         Federal Rules of Civil Procedure (Fed. R. Civ. P.), Rule 26(c);
                                                                                    28

                                                                                                                                      Page 3 of 8
                                                                                     1          (b)     The parties’ counsel of record, including partners and associate attorneys, and

                                                                                     2   paralegal assistants, stenographic and clerical employees when working under the direct
                                                                                     3   supervision of the counsel of record;
                                                                                     4
                                                                                                (c)     The parties’ experts, consultants, agents, employees, officers, directors and
                                                                                     5
                                                                                         investigators who are or will be consulted or retained to assist the parties in their preparation for
                                                                                     6
                                                                                         and conduct of pretrial and trial proceedings in this litigation;
                                                                                     7

                                                                                     8          (d)     Court reporters and witnesses during depositions, hearing or trial. Disclosure of

                                                                                     9   the identity of said consultants provided by paragraph 4 below, shall not be deemed neither a

                                                                                    10   waiver of either the attorney-client, or the attorney work product privileges, nor a disclosure of
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11
                                                                                         expert witnesses, pursuant to the Fed. R. Civ. P., Rule 30 et seq.
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                                3.      Prior to providing or disclosing the Protected Video to any person described in
                                                                                    13
                                                                                         subparagraphs 2(b) and/or 2(c), above, the parties’ counsel shall first inform such person that the
                                      Attorneys




                                                                                    14
                                                                                         Protected Video is to be treated as confidential, to be used only for purposes of this litigation,
                                                                                    15

                                                                                    16   and that these restrictions are imposed by Court order.

                                                                                    17          4.      Prior to providing the Protected Video to any person, pursuant to section 2(c),
                                                                                    18   above, the parties’ counsel shall first provide such person with a copy of this Protective Order
                                                                                    19
                                                                                         and have such person execute an acknowledgment and agreement to be bound by the terms of
                                                                                    20
                                                                                         this Protective Order in the following form:
                                                                                    21
                                                                                                  ACKNOWLEDGMENT AND AGREEMENT RE: PROTECTED VIDEO
                                                                                    22

                                                                                    23                      The undersigned acknowledges that a Protective Order has
                                                                                                            been entered in United States District Court, District of
                                                                                    24                      Nevada, Case No.: 2:18-cv-02307-JCM-VCF entitled
                                                                                                            THOMAS RILES V. TREASURE ISLAND, LLC et al. The
                                                                                    25                      undersigned acknowledges that he/she/it has received and
                                                                                                            read a copy of the Protective Order, understands the contents
                                                                                    26                      thereof, and agrees to be bound by its terms.
                                                                                    27

                                                                                    28

                                                                                                                                      Page 4 of 8
                                                                                     1                       The undersigned acknowledges that violation of the terms
                                                                                                             of this Protective Order could subject the undersigned
                                                                                     2                       to sanctions or damages as provided by law.
                                                                                     3                       The undersigned expressly submits to the jurisdiction of
                                                                                     4                       the United States District Court, District of Nevada, for
                                                                                                             purposes of any action which might be necessary to
                                                                                     5                       enforce the terms of this Protective Order.

                                                                                     6   and retain such signed acknowledgment in its file, pending the final disposition of this action.
                                                                                     7
                                                                                                5.        The disclosure or production by Defendant of the Protected Video, pursuant to
                                                                                     8
                                                                                         this Protective Order, shall not be deemed to concede the relevancy, competency or admissibility
                                                                                     9
                                                                                         of any document, item, or of any matter set forth therein, and shall not be deemed a waiver of
                                                                                    10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                         any privilege.
                                                                                    11
                                                                                                6.        Any documents or items stamped as containing any confidential information or
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                    13   any reference thereto, including without limitation, all deposition transcripts, document requests
                                      Attorneys




                                                                                    14   and responses thereto, interrogatories, interrogatory answers, other discovery documents, briefs,
                                                                                    15
                                                                                         motions, declarations, and/or points and authorities shall be subject to this Protective Order and
                                                                                    16
                                                                                         shall not be served on or provided to any person other than the categories of authorized parties
                                                                                    17
                                                                                         designated in paragraph 2, above.
                                                                                    18

                                                                                    19          7.        Upon the written request of the producing party and not later than thirty (30) days

                                                                                    20   following the final disposition of this action, whether by dismissal, settlement, final judgment or

                                                                                    21   otherwise, counsel for all other parties shall deliver to counsel for the producing party all copies
                                                                                    22   of the Protected Video in their possession or under their control, including copies provided to
                                                                                    23
                                                                                         experts, consultants and any other person described in subparagraphs 2 (c), above. Counsel shall,
                                                                                    24
                                                                                         concurrently with delivery of the Protected Video, deliver to counsel for the producing party the
                                                                                    25
                                                                                         signed acknowledgments regarding Protective Order executed pursuant to paragraph 3, above,
                                                                                    26
                                                                                    27   and shall provide written certificates to Defendant's counsel that the terms of the Protective

                                                                                    28   Order have been complied with by counsel of record by the parties. Responding counsel shall be

                                                                                                                                      Page 5 of 8
                                                                                     1   required to certify that counsel of record, including partners and associate attorneys, and

                                                                                     2   paralegal assistants, stenographic, clerical employees when working under the direct supervision
                                                                                     3   of the counsel of record, the parties’ experts, consultants, agents, employees, officers, directors
                                                                                     4
                                                                                         and investigators who are or will be consulted or retained to assist the parties in their preparation
                                                                                     5
                                                                                         for and conduct of pretrial and trial proceedings in this litigation, and witnesses within
                                                                                     6
                                                                                         responding counsel’s control have complied with this Protective Order. Responding party shall
                                                                                     7

                                                                                     8   not be required to certify that Court personnel, court reporters or witnesses not within responding

                                                                                     9   counsel’s control have complied with this Protective Order.

                                                                                    10          8.      Nothing in this Protective Order shall be deemed as a waiver of Defendant’s
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11
                                                                                         rights to assert the attorney-client privilege and work product doctrine over any documents
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                         Defendant deems appropriate and on such basis.
                                                                                    13
                                                                                                9.      This Protective Order shall continue to remain in full force and effect after the
                                      Attorneys




                                                                                    14
                                                                                         case is resolved.
                                                                                    15

                                                                                    16          10.     This Protective Order encompasses the complete and entire agreement between

                                                                                    17   the parties concerning the subject matter hereof. The terms of this Protective Order shall not be
                                                                                    18   modified except by a subsequent writing signed by both parties, and ordered by the Court.
                                                                                    19
                                                                                                11.     Should any third party seek access to the Protected Video, by request, subpoena
                                                                                    20
                                                                                         or otherwise, the specific parties hereto and/or any other recipient of the Protected Video, as
                                                                                    21
                                                                                         applicable, shall promptly notify Defendant’s counsel in writing of such request, subpoena or
                                                                                    22

                                                                                    23   otherwise, and shall refrain from providing any such access unless compelled by Court order or

                                                                                    24   law to release the Protected Video.

                                                                                    25          12.     Any dispute which arises under this stipulation and order, including any effort to
                                                                                    26   contest the designation of the Protected Video as confidential, shall be resolved by Motion made
                                                                                    27
                                                                                         before the Court upon not less than twenty (20) days written notice. If the designation, or
                                                                                    28

                                                                                                                                     Page 6 of 8
                                                                                     1   absence of designation, of the Protected Video as confidential is contested, the party challenging

                                                                                     2   the status of the item/video shall have the burden of proof.
                                                                                     3    DATED: February 20th, 2019.              KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                                     4
                                                                                                                                   By: /s/ Adam J. Wax, Esq.
                                                                                     5                                                 MARTIN J. KRAVITZ, ESQ.
                                                                                                                                       ADAM J. WAX, ESQ.
                                                                                     6                                                 KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                                                                                       Attorneys for Defendant,
                                                                                     7
                                                                                                                                       Treasure Island, LLC d/b/a Treasure Island
                                                                                     8
                                                                                         DATED: February 20th, 2019.               CLAGGETT & SYKES LAW FIRM
                                                                                     9
                                                                                                                                   By: /s/ Jennifer Morales, Esq.
                                                                                    10                                                 SEAN K. CLAGGET, ESQ.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11                                                 JENNIFER MORALES, ESQ.
                                                                                                                                       SHANNON L. DIAZ, ESQ.
                                                                                                                                       CLAGGET & SYKES LAW FIRM
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                                                                       Attorney for Plaintiff,
                                                                                    13                                                 THOMAS RILES
                                      Attorneys




                                                                                    14   DATED: February 20th , 2019.              HARPER SELIM
                                                                                    15
                                                                                                                                   By: /s/ James E. Harper, Esq.
                                                                                    16                                                 JAMES E. HARPER, ESQ.
                                                                                                                                       HARPER SELIM
                                                                                    17                                                 Attorney for Defendant,
                                                                                                                                       BOTTLING GROUP, LLC d/b/a PEPSI
                                                                                    18                                                 BEVERAGES COMPANY
                                                                                    19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the foregoing
                                                                                    20   Stipulated Protective Order is APPROVED.
                                                                                    21
                                                                                                                               IT IS SO ORDERED:
                                                                                    22                                                     21st            February
                                                                                                                               DATED this _______ day of ________________, 2019.
                                                                                    23

                                                                                    24
                                                                                                                               CAM FERENBACH
                                                                                    25                                         UNITED STATES MAGISTRATE JUDGE

                                                                                    26   RESPECTFULLY SUBMITTED BY:
                                                                                         KRAVITZ, SCHNITZER, & JOHNSON CHTD.
                                                                                    27   _/s/ Adam J. Wax, Esq. _______________________
                                                                                         MARTIN J. KRAVITZ, ESQ., Nevada Bar No. 83
                                                                                    28
                                                                                         ADAM J. WAX, ESQ., Nevada Bar No. 12126
                                                                                                                                     Page 7 of 8
                                                                                     1                                              Exhibit “A”

                                                                                     2          LIMITED SPECIAL APPERANCE AND AGREEMENT FOR ACCESS TO
                                                                                                                 CONFIDENTIAL MATERIAL
                                                                                     3

                                                                                     4          I hereby acknowledge and affirm that I have read the terms and conditions of the

                                                                                     5   Stipulated Protective Order dated _________, 2019 and agreed to by the parties (the “Protective

                                                                                     6   Order”) in the action titled THOMAS RILES V. TREASURE ISLAND, LLC et. al., United
                                                                                     7
                                                                                         States District Court, District of Nevada, Case No.: 2:1-cv-02307-JCM-VCF. I understand
                                                                                     8
                                                                                         the terms of the Protective Order and under oath consent to be bound by such terms as a
                                                                                     9
                                                                                         condition to being provided access to the Confidential Materials furnished by the parties in this
                                                                                    10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                         action. Further, by executing this Agreement, I hereby consent to the jurisdiction of the above-
                                                                                    11
                                                                                         captioned Court or any Court of competent jurisdiction of the above-captioned Court or any
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                    13   Court of competent jurisdiction for the special and limited purpose of enforcing the terms of the
                                      Attorneys




                                                                                    14   Protective Order.
                                                                                    15
                                                                                                I recognize that all civil remedies for breach of this Agreement are specifically reserved
                                                                                    16
                                                                                         by the producing parties in this action and are not waived by the disclosure provided for herein.
                                                                                    17
                                                                                                Furthermore, in the event of the breach of this Agreement, I recognize that the producing
                                                                                    18

                                                                                    19   parties may pursue all civil remedies available to them as third-party beneficiaries of this

                                                                                    20   Agreement.

                                                                                    21                                                        DATED: _________________________
                                                                                    22   SUBSCRIBED AND SWORN TO BEFORE                       _________________________________
                                                                                    23   ME THIS ____ day of __________, 2019.                Name

                                                                                    24                                                        _________________________________
                                                                                         ___________________________________                  Firm
                                                                                    25   Notary Public, State of Nevada
                                                                                         My Commission Expires:                               _________________________________
                                                                                    26                                                        Address
                                                                                    27
                                                                                                                                              _________________________________
                                                                                    28                                                        Telephone Number

                                                                                                                                    Page 8 of 8
